Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 19 January 2021 has been entered.

Drawings
The drawings received on 02 January 2018 are accepted by the examiner.

Specification
The specification received on 19 January 2021 & 02 January 2018 is accepted by the examiner.

Claim Rejections - 35 USC § 112
The 112 Rejections filed on 24 July 2020 are overcome by the amended claim language filed on 19 January 2021 in the RCE.



DOUBLE PATENTING
The Double Patenting Rejection filed on 24 July 2020 is rescinded based on the applicant’s remarks found in the amendment (page 7) filed on 19 January 2021.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance for Claims 1-6 and 13-16: the prior art does not disclose or suggest a smoke generator for anti-burglar purposes comprising a canister holding housing configured to hold a canister for smoke generating chemicals and configured so that generated smoke emitted from the canister holding housing has a smoke flow path along a first longitudinal axis; and a smoke deflector positioned in the smoke flow path and configured to evenly distribute the generated smoke, the smoke deflector comprising a body having an upper wall and a lower wall spaced from the upper wall by one or more side walls and the body having a sector shaped cavity located between the upper and lower walls;  the body of the smoke deflector having an outlet opening between the upper and lower walls, the redirected and spread smoke exiting the cavity of the smoke deflector through the outlet opening so as to travel along a second longitudinal axis of the smoke flow path, the second longitudinal axis intersecting the first longitudinal axis at an angle in combination with the remaining limitations of the claims.

Any comments considered necessary by applicant must be submitted no later than the 
payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for 
Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tania C. Courson whose telephone number is (571) 272-2239.  The examiner can normally be reached on Monday-Friday from 7AM to 3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:/www.uspto.gov/interviewpractice.         
                If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel, can be reached on (571) 272-2457.  The fax number for this Organization where this application or proceeding is assigned is (571) 273-8300.           
                Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TC/
17 February 2021

/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2861